DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Publication No. 102015122605 issued to Kollreider.

Regarding claim 1,
	Kollreider discloses an adjustable bed system, (Kollreider: Abstract “The invention relates to a frame element (1, 1 ', 1' ', 1' '') for a frame (12, 12 ', 12' '') of an adjustable bed (25, 25 ', 25' ', 25' '). '),…”) comprising: a pair of side rails transversely spaced, longitudinally aligned and arranged parallel to each other; (Kollreider: page 7 see lines 8-9 “The frame girder 2 is by two side members 3” see also FIGS. 3 and 5 (3)) and a pair of lifting assemblies attached respectively to the pair of side rails for operably adjusting positions of at least one part of a bed, wherein each lifting assembly (Kollreider: page 7 lines 16-17 “Between the side rails 3 of the frame girder 2 are an adjustment mechanism 5 as well as two actuators 7a and 7b arranged.”) wherein the lifiting assembly comprises: a back lifting arm (Kollreider: FIG. 5 (6a) see also page 7 lines 24-25 “The first segment 6a is for adjusting a headboard of the bed 25 …”) and a leg lifting mechanism; (Kollreider: FIG. 5 (6c, 6d, 10a)  see also page 7 lines 29-30 “The segments 6c and 6d as well as the first lever arm 10a are for an adjustment of a foot part of the bed 25 set up”) a bracket; (Kollreider: FIG. 4 (16)) and a back lifting actuator and a leg lifiting actuator received in the bracket, (Kollreider: page 9 4th paragraph “The actors 7a ' . 7b ' are in the housing element 16 capsuled.”) wherein each of the back and leg lifting actuators comprises an activation member (Kollreider: FIG. 5 (17) see also page 9  5th paragraph “The actors 7a ' . 7b ' each move a piston element 17 in the X direction along the frame girder 2”) and a motor member engaged with the activation member for driving the activation member, (Kollreider: FIG. 6 (11) wherein each actuator has a motor which in turn drives the activation member) wherein the activation member of the back lifting actuator is engaged with the back lifting arm for operably adjusting the back lifting arm at desired back positions, and the activation member of the leg lifting actuator is engaged to the leg lifting mechanism for operably adjusting the leg lifting mechanism at desired leg positions. (Kollreider: see page 9 5th paragraph)

Regarding claim 2,
	Kollreider discloses the adjustable bed system of claim 1, wherein the activation member comprises a driving shaft (Kollreider: FIG. 5 (17) see also page 9  5th paragraph “The having a first portion and a second portion extending from the first portion, (Kollreider: FIG. 5 (17) shows a first portion which is to the left of actuator 7b and a second portion which is connected to actuator 7b) the second portion being engaged with the motor member, (Kollreider: FIG. 5 (17) the second portion is engaged with actuator 7b where motor (11) is located, see FIG. 6 for reference) wherein the activation member of the back lifting actuator is engaged with the back lifting arm through engaging the first portion of the driving shaft with one end portion of the back lifting arm, (Kollreider: see page 9 5th paragraph “To adjust is the corresponding piston element 17 of the first actor 7a ' in contact with the first segment 6a , in particular with a rigid with the first segment 6a connected extension to a compressive force on the first segment 6a and transfer this around the first joint 8a to pivot.” Also refer to FIG. 4 see how 8a which may be interpreted as an end portion for 6a works to pivot the back lifting arm 6a) and wherein the activation member of the leg lifting actuator is engaged with the leg lifting mechanism through engaging the first portion of the driving shaft with one end portion of the leg lifting mechanism. (Kollreider: see page 9 5th paragraph “The same applies to the corresponding piston element 17 of the second actor 7b ' for adjusting the third segment 6c the adjustment mechanism 5.” Also refer to FIG. 4 see how the 8b, which may be interpreted as an end portion of 6c works to pivot the leg lifting mechanism)

Regarding claim 5,
	Kollreider discloses the adjustable bed system of claim 2, wherein the motor member comprises a body having an opening at one end portion and a motor mounted on the body, wherein the opening is configured for receiving the second portion of the driving shaft of the activation member so as to engage the motor member with the activation member. (Kollreider: refer to annotated figure below see also FIG. 6 wherein the motor (11) is mounted on the body of the motor.)

    PNG
    media_image1.png
    303
    509
    media_image1.png
    Greyscale


Regarding claim 14,
	Kollreider discloses the adjustable bed system of claim 1, further comprising a controller configured to control operations of the back lifting actuator and the leg lifting actuator of each lifting assembly, so as to lift individually or cooperatively the back lifting arm and the leg lifting mechanism at desired leg positions. (Kollreider: page 8 4th paragraph “The electric motors 11 are set up to be separately controlled to different settings of the adjustment mechanism 5 to be able to realize.”)

Regarding claim 15,
	Kollreider discloses the adjustable bed system of claim 1, further comprising an upper rail and a lower rail being longitudinally spaced and transversely aligned, two ends of the upper rail being detachably connected to the first ends of the pair of side rails and two ends of lower rail being detachably connected to the second ends of the pair of side rails such that the upper rail and the lower rail are parallel to each other, wherein each of the upper rail and the lower rail has a length L that is adjustable or fixed and defines a size of the bed. (Kollreider FIG. 1 (4) see how (4) attaches to (13) at the ends in FIG. 8 (3) see also Kollreider page 7 lines 10-15 “For this purpose, fasteners 4 at the ends of the frame girder 2 intended. In the exemplary embodiment, the fasteners 4 around tabs that have a corresponding cross element 13 partially include and can be screwed with this.
The fasteners 4 may also have other configurations to mechanically couple with the cross members 13 manufacture. In alternative embodiments, the attachment means 4 not part of the frame element 1 and can be part of corresponding cross elements 13 or separate components.”)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollreider in view of German Publication No. DE202008001634 issued to Dewert

Regarding claim 3,
Kollreider discloses the adjustable system of claim 2.
	Kollreider does not appear to disclose wherein the driving shaft further has at least one claw protruded from the second portion such that the second portion is engaged with the motor member through at least one claw.
	However, Dewert discloses wherein the driving shaft further (Dewert: FIG. 1 (16)) has at least one claw protruded from the second portion such that the second portion is engaged with the motor member through at least one claw. (Dewert: FIG. 1 (23) see how the claw engages with motor 19 refer also to bottom of 3rd page of Dewert second to the last paragraph “To the bottom of the cylinder 16 is a clevis 23 set, with the fork head 20 of the driven output member 19 the electric motor drive 14 connected to a common bolt.”)
	It would have been obvious for one having ordinary skill in the art to modify the device of Kollreider to have a claw connected to the motor as taught by Dewert since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods ) with no change in their respective functions, and the combination would have yielded nothing more than allow power transmission between the motor .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollreider in view of U.S. Publication No. 20090094748 issued to Long.

Regarding claim 4,
	Kollreider discloses the adjustable bed system of claim 2.
	Kollreider does not appear to disclose wherein the activation member further comprises a shoulder mounted on the first portion of the driving shaft for engaging the first portion of the driving shaft with said one end portion of the back lifting arm or the leg lifting arm.
	However, Long discloses wherein the activation member further comprises a shoulder mounted (Long: FIG. 5 (124)) on the first portion of the driving shaft for engaging the first portion of the driving shaft with said one end portion of the back lifting arm or the leg lifting arm. (Long: FIG. 5 see how (124) engages the lifting arm)
	It would have been obvious for one having ordinary skill in the art to modify the device of Kollreider to have a shoulder portion connected to the first portion of the driving shaft as taught by Long since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods ) with no change in their respective functions, and the combination would have yielded nothing more than allow power transmission between the motor and the cylinder which then gets transmitted to the pivoting .
Allowable Subject Matter
	Claims 6 -13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/14/2021